Citation Nr: 0104140	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for myalgia of the paraspinous lumbar muscles.

2.  Entitlement to an increased evaluation for herniated disc 
of the cervical spine, currently evaluated at 20 percent, to 
include restoration of a previously assigned 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980, from October 1990 to July 1991, and from October 1994 
to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May and December 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's myalgia of the paraspinous lumbar muscles 
is characterized by pain, tenderness, moderate limitation of 
motion, and functional impairment.

3.  The veteran's herniated disc of the cervical spine is 
productive of pain, tenderness, and moderate limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for myalgia 
of the paraspinous lumbar muscles have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5292 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for herniated disc of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010, 5290 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that his spinal disorders are more 
disabling than currently evaluated.  As to the veteran's 
claims for increased ratings, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Specifically, the RO provided 
the veteran with timely and comprehensive VA examinations, 
acquired relevant records, and afforded him the opportunity 
to have a personal hearing.  Therefore, the VA has fulfilled 
its duty to assist the veteran in developing facts that are 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000); (to be codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

A. Lumbar Spine

The record shows that the Board granted service connection 
for myalgia of the paraspinous lumbar muscles in an April 
1999 decision.  Thereafter, in a May 1999 rating decision, 
the RO assigned a 10 percent evaluation effective from 
December 1996.  The veteran filed a Notice of Disagreement 
with this initial rating decision.  Therefore, VA must 
consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).

During a VA examination in May 1997, the veteran reported a 
history of mechanical low back pain, with difficulty 
straightening up after sitting for a prolonged period of 
time.  Physical examination of the lumbar spine measured 
forward flexion to 95 degrees, backward extension to 35 
degrees, bilateral lateral flexion to 45 degrees, and 
bilateral rotation to 50 degrees.  The x-ray of the 
lumbosacral spine was negative and the veteran was assessed 
with musculoskeletal low back pain.

During a VA examination in November 1998, the veteran 
reported transient low back pain, with no radiation.  He did 
not use medication and he was able to function normally and 
work as a post office clerk.  Range of motion was measured as 
95 degrees of forward flexion, +5 degrees of extension, 60 
degrees of right twisting, 40 degrees of left twisting, 30 
degrees of right bending, and 35 degrees of left bending.  No 
neurologic abnormalities, neurovascular compromise, or edema 
of the lower extremities were present, and reflexes were 
symmetric.  The x-ray report revealed minimal degenerative 
disc changes of the lower thoracic spine.  The veteran was 
diagnosed with myalgia of the paraspinous lumbar muscles.

January 1999 records from the Medical Center at Bowling Green 
show that the veteran complained of an exacerbation of low 
back pain due to lifting at work.  He complained of increased 
pain with numbness of the left leg.  Physical examination 
found tenderness in the area of L3-L5 and the paraspinous 
muscle group.  No deformity, ecchymosis, edema, or crepitance 
of the back was present.  The neurological examination was 
essentially negative and the x-ray report showed no obvious 
focal bony abnormality.

The following month, the veteran presented with complaints of 
increasing low back pain that radiated to the left leg.  
Physical examination found tenderness of the lumbosacral 
spine and straight leg raising was positive on the left at 20 
degrees and on the right at 60 degrees.  Strength was 5/5 on 
both sides.  The veteran was assessed with lumbar 
radiculopathy, with pain secondary to 
arthralgia/osteoarthritis of the lumbar spine, or 
intervertebral disc myalgia/muscle spasm.

A July 1999 letter from the Warren County Parks and 
Recreation Department stated that the veteran could not 
officiate a full schedule in 1998 or 1999 due to knee and 
back pain.  A July 1999 letter and leave record from the 
veteran's supervisor at the U.S. Postal Service reflected 
that the veteran missed 10 days of work from December 1998 to 
December 1999 due to back problems.  A VA outpatient entry 
dated August 1999 shows that the veteran complained of 
chronic low back pain and that tenderness was noted.

At a VA examination in September 1999, the veteran reported 
that his low back pain was constant and was relieved by a hot 
tub and medication.  He had occasional flare-ups but he did 
not have weakness, fatigability, or spasms.  The back pain 
hindered his additional job as an umpire.  Physical 
examination identified no spasms, abnormality, deformity, 
weakness, or tenderness.  Alignment, strength, musculature, 
and neurological findings of the back were normal.  Muscle 
strength and reflexes of the lower extremities were also 
normal.  Range of motion was measured as forward flexion to 
70 degrees, with reported tenderness at the extreme range of 
motion, backward extension to 30 degrees, bilateral rotation 
to 30 degrees, and bilateral flexion to 30 degrees.  Straight 
leg raising was negative.  The veteran was diagnosed with 
myalgia of the paraspinal muscles.

The veteran's myalgia of the paraspinous lumbar muscles has 
been assigned a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  This 
Diagnostic Code assigns a 10 percent rating for slight 
limitation of motion of the lumbar spine, 20 percent for 
moderate limitation, and 40 percent for severe limitation.  
When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2000) must also be considered.  A separate 
rating need not be made for pain but the impact of pain must 
be considered in making a rating decision.  See VAOPGCPREC 9-
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  The examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain on use or due to flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Based upon the above subjective complaints and objective 
findings, the Board concludes that the evidence supports the 
assignment of the next higher evaluation for myalgia of the 
paraspinous muscles.  In so finding, the Board observes that 
the veteran's range of motion has progressively decreased, as 
documented in the most recent VA examination.  Moreover, the 
Board has considered the functional limitation imposed by 
pain in making its determination that the veteran now suffers 
from a moderate limitation of motion.  The veteran has 
consistently complained of chronic low back pain and the 
Board finds these complaints to be credible.  The veteran's 
employers have submitted evidence that the veteran's back 
pain affects his ability to perform his duties.  Accordingly, 
granting the veteran the benefit of the doubt, the Board 
finds that his overall disability picture is most accurately 
characterized as moderate, and so warrants a 20 percent 
evaluation.

Nevertheless, the Board finds that the veteran is entitled to 
no more than a 20 percent evaluation.  His limitation of 
motion is not severe and he does not suffer from additional 
symptomatology such as muscle spasms, deformity, or edema.  
The Board has considered the application of alternative 
Diagnostic Codes but none would afford the veteran a higher 
evaluation as his disability has not been characterized as a 
fracture, ankylosis, intervertebral disc syndrome, or severe 
lumbosacral strain.  See Diagnostic Codes 5285, 5286, 5289, 
5293, 5295 (2000).

B. Cervical Spine

The record shows that the RO originally granted service 
connection for herniated disc of the cervical spine in a 
September 1997 rating decision and assigned a 30 percent 
evaluation effective from December 1996.  In a December 1999 
rating decision, the RO decreased the assigned evaluation to 
20 percent effective from July 1999.

In relation to the current appeal, the veteran was afforded a 
VA examination in July 1999.  He complained of continued neck 
pain, especially with prolonged use of the neck.  He had 
tingling and numbness of the upper extremities only on rare 
occasions.  Range of motion was measured as flexion to 20 
degrees, backward extension to 10 degrees, and bilateral 
lateral flexion to 20 degrees.  Some paraspinal muscle 
tenderness was present but there was no edema and strength 
was 5/5.  The x-ray report showed loss of the normal cervical 
lordosis, and degenerative changes, slight loss of disc 
space, and anterior osteophytes at C6-C7.  The veteran was 
diagnosed with cervical spine injury with herniated discs, 
C4-C7, with restriction in movement and continuing pain.

The veteran's herniated disc of the cervical spine has been 
assigned a 20 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  According to 
the rating schedule, traumatic arthritis is to be rated as 
degenerative arthritis and degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Code for the specific 
joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  Limitation of motion of the cervical spine is 
evaluated under Diagnostic Code 5290.  Slight limitation of 
motion of the cervical spine warrants assignment of a 10 
percent evaluation, moderate limitation of motion warrants 
assignment of a 20 percent evaluation, and a 30 percent 
evaluation, the highest available under Diagnostic Code 5290, 
is contemplated for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2000).

Based upon the findings of the most recent VA examination, 
the Board concludes that the evidence does not support an 
evaluation in excess of 20 percent, and therefore does not 
warrant restoration of a 30 percent evaluation.  The range of 
motion measurements establish that the veteran has no more 
than a moderate limitation of motion.  The veteran reported 
occasional pain and the examiner noted some tenderness; 
otherwise, the examination was negative.  Accordingly, the 
Board finds that the veteran's overall disability picture 
most nearly approximates the criteria for a moderate 
limitation of motion of the cervical spine and the benefit 
sought on appeal is denied.  The Board has considered the 
application of alternative Diagnostic Codes but finds that 
none would afford the veteran a higher evaluation.  See 
Diagnostic Codes 5285, 5286, 5287, 5293 (2000).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for myalgia of the lumbar 
spinous muscles is granted.

An evaluation in excess of 20 percent for herniated disc of 
the cervical spine is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

